UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 17, 2015 (February 10, 2015) On Track Innovations Ltd. (Exact Name of Registrant as Specified in Its Charter) Israel (State or Other Jurisdiction of Incorporation) 000-49877 N/A (Commission File Number) (IRS Employer Identification No.) Z.H.R. Industrial Zone, P.O. Box 32, Rosh-Pina, Israel (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On February 10, 2015, Mr. Ofer Tziperman notified On Track Innovations Ltd. (the “Company”) of his resignation from his respective positions as the Company’s Chief Executive Officer and as executive officer and board member of the Company’s subsidiaries. Mr. Tziperman will continue to serve as the Company’s Chief Executive Officer until the earlier of August 10, 2015 or such time as a suitable replacement has been hired and his duties have been effectively transitioned.Mr. Tziperman is resigning from his respective positions as the Company’s Chief Executive Officer and as executive officer and board member of the Company’s subsidiaries for personal reasons, and his decision to resign was not due to any disagreement with the Company over any of its operations, policies, practices or otherwise. Mr. Tziperman will be eligible to receive the payments and benefits that are required to be paid or provided to him in accordance with the terms and conditions of his employment agreement. A copy of the press release relating to Mr. Tziperman’s resignation is being furnished as Exhibit99.1 hereto. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibits are furnished with this report: Exhibit No. Description Press Release, dated February 17, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. On Track Innovations Ltd. Date: February 17, 2015 By: /s/Dilip Singh Name: Dilip Singh Title:Chairman of the Board 2 EXHIBIT INDEX Exhibit No. 99.1* Description Press Release, dated February 17, 2015 *Furnished herewith. 3
